 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      DANIEL JERIMIAH SIMMS,
                                                             CASE NO. 3:19-cv-05323 RBL-JRC
11                             Plaintiff,
                                                             ORDER ON MOTION TO STAY
12              v.                                           DISCOVERY
13      STEPHEN SINCLAIR, et al.,

14                             Defendants.

15

16          The District Court has referred this 42 U.S.C. § 1983 civil rights matter to the

17   undersigned Magistrate Judge pursuant to 28 U.S.C. §§ 636(b)(1)(A) and 636(b)(1)(B) and Local

18   Rules MJR 1, MJR 3, and MJR 4. The matter is before the Court on defendants’ motion to stay

19   discovery. See Dkt. 41. Because defendants’ pending motion for judgment on the pleadings

20   addresses all of plaintiff’s claims and is decided by reference to the amended complaint,

21   defendants’ motion to stay discovery is granted, pending resolution of the motion for judgment

22   on the pleadings.

23

24


     ORDER ON MOTION TO STAY DISCOVERY - 1
 1                                             DISCUSSION

 2          After filing an amended complaint in this matter, plaintiff requested leave to conduct

 3   depositions of four defendants—defendants Ferguson, Gonzalez, Stone, and Lohneis—at

 4   Clallum Bay Corrections Center (“CBCC”), where plaintiff is incarcerated. See Dkt. 37.

 5   Plaintiff subsequently filed notices of depositions for these four defendants, “subject to Plaintiff

 6   obtaining Leave by the Court to conduct the depositions.” See Dkt. 38, at 2.

 7          Defendants then filed a motion for judgment on the pleadings and a motion to stay

 8   discovery pending resolution of their motion for judgment on the pleadings. See Dkt. 39; Dkt.

 9   41, at 1. Noting that plaintiff has requested to take four defendants’ depositions and has

10   propounded interrogatories, defendants request that the Court stay discovery until the motion for

11   judgment on the pleadings has been decided. See Dkt. 41, at 3. Plaintiff did not file an

12   opposition to defendants’ motion to stay, although in his opposition to their motion for judgment

13   on the pleadings, plaintiff argues that defendants should not be able to “escape their

14   responsibility of Discovery because of the meritless arguments brought” in the motion for

15   judgment on the pleadings. See Dkt. 43, at 25.

16          The Court has broad discretionary powers to control discovery. Little v. City of Seattle,

17   863 F.2d 681, 685 (9th Cir.1988). A court may relieve a party of the burdens of discovery while

18   a dispositive motion is pending. See, e.g., Rae v. Union Bank, 725 F.2d 478, 481 (9th Cir. 1984);

19   see also Ministerio Roca Solida v. U.S. Dep’t of Fish & Wildlife, 288 F.R.D. 500, 506 (D. Nev.

20   2013) (permitting a stay of discovery where a pending dispositive motion is (1) “potentially

21   dispositive of the entire case or at least dispositive of the issue on which discovery is sought” and

22   (2) can be decided without additional discovery).

23

24


     ORDER ON MOTION TO STAY DISCOVERY - 2
 1          Here, defendants have requested judgment on the pleadings and that all of plaintiff’s

 2   claims be dismissed. See Dkt. 39. Thus the pending motion may resolve all of plaintiff’s claims.

 3   Among other things, defendants argue in their motion that qualified immunity shields them from

 4   liability. See Dkt. 39. When government officials raise the issue of qualified immunity, the

 5   Supreme Court has held that discovery should not proceed until the threshold issue of immunity

 6   has been resolved. See DiMartini v. Ferrin, 889 F.2d 922, 926 (9th Cir. 1989). Moreover,

 7   because plaintiff’s complaint must stand on its face to survive a motion for judgment on the

 8   pleadings, a stay of discovery will not prejudice plaintiff. See Cafasso v. Gen’l Dynamics C4

 9   Sys., 637 F.3d 1047, 1054 n.4 (9th Cir. 2011).

10          The Court notes plaintiff’s opposition on the basis that defendants will be able to

11   “escape” discovery. See Dkt. 43, at 25. To the contrary, if the case survives defendants’ motion

12   for judgment on the pleadings, the stay will be lifted, and plaintiff will be able to conduct

13   discovery. Accordingly, it is ORDERED:

14          (1)     Defendants’ Motion to Stay Discovery (Dkt. 41) is GRANTED; all discovery

15   (including plaintiff’s motion for leave to conduct depositions (Dkt. 37)) shall be STAYED

16   pending further order of the Court. The Clerk is directed to remove Dkt. 37 from the Court’s

17   calendar.

18          (2)     The Clerk shall send a copy of this Order to Plaintiff and to counsel for

19   Defendants.

20          Dated this 8th day of November, 2019.

21

22                                                         A
                                                           J. Richard Creatura
23
                                                           United States Magistrate Judge
24


     ORDER ON MOTION TO STAY DISCOVERY - 3
